Case 1:19-cv-00160-IMK-MJA Document 207 Filed 01/15/21 Page 1 of 3 PageID #: 1788




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   CLARKSBURG

  CYNTHIA D. PAJAK,

                 Plaintiff,
  v.                                                    Civil Action No. 1:19-CV-160
                                                        (JUDGE KEELEY)
  UNDER ARMOUR, INC.,
  UNDER ARMOUR RETAIL, INC.,
  AND BRIAN BOUCHER,

                 Defendants.

   MEMORANDUM OPINION AND ORDER DENYING AS MOOT THE REMAINING
   ISSUES IN PLAINTIFF’S MOTION TO COMPEL [ECF NO. 159] AS TO THIRD SET
                          OF DISCOVERY REQUESTS

         This matter is before the undersigned pursuant to a Referral Order [ECF No. 161] entered

  by Honorable Senior United States District Judge Irene M. Keeley on December 7, 2020. By this

  Referral Order, Judge Keeley referred Plaintiff’s Motion to Compel Defendants Under Armour

  Inc. and Under Armour Retail, Inc. to Respond to Third Set of Discovery Requests [ECF No. 159]

  to the undersigned for hearing and disposition.

         By prior order dated January 12, 2021 [ECF No. 199], the undersigned Magistrate Judge

  granted in part, and held in abeyance in part, Plaintiff’s motion. The portions of Plaintiff’s motion

  held in abeyance concerned two categories of information: (1) reports of sales and other metrics

  for Under Armour’s East and West regions, and (2) text messages from cell phones of a number

  of current or former Under Armour employees.

         At a hearing before the undersigned on January 7, 2021, counsel for Plaintiff and Under

  Armour indicated that, as to the first category of information, reports of sales and other metrics for

  the East and West regions, Under Armour had produced responsive information which Plaintiff

  was reviewing, such that the issues raised in the motion may be resolved.

                                                    1
Case 1:19-cv-00160-IMK-MJA Document 207 Filed 01/15/21 Page 2 of 3 PageID #: 1789




         At this same hearing on January 7, 2021, counsel indicated that, as to the second category

  of information, the only materials remaining in dispute were the text messages on the mobile phone

  of one Under Armour employee, Megan McClain. While Under Armour did not necessarily object

  to producing this information eventually, it hesitated to disturb this employee’s parental leave. The

  undersigned urged Under Armour to produce the information nonetheless.

         The undersigned then held a Status Conference on January 14, 2021, as to these two issues.

  At this Status Conference, counsel for these parties indicated that the issue of reports of sales and

  other metrics for Under Armour’s East and West regions had been resolved. Counsel also indicated

  that Under Armour was in the process of retrieving the information sought from Ms. McClain’s

  mobile phone. As to the information sought from Ms. McClain’s mobile phone, the undersigned

  noted that if the information was not retrieved timely from Plaintiff’s perspective, or if the

  information ultimately garnered was not what Plaintiff believed to be forthcoming, she could

  renew her motion.

         Accordingly, based on the foregoing, Plaintiff’s motion [ECF No. 159] is DENIED as

  moot as to the issues of (1) reports of sales and other metrics for Under Armour’s East and West

  regions, and (2) text messages from cell phones of current or former Under Armour employees. It

  is so ORDERED.

         The Court directs the Clerk of the Court to provide a copy of this Order to any parties who

  appear pro se and all counsel of record, as provided in the Administrative Procedures for Electronic

  Case Filing in the United States District Court for the Northern District of West Virginia.




                                                   2
Case 1:19-cv-00160-IMK-MJA Document 207 Filed 01/15/21 Page 3 of 3 PageID #: 1790




  DATED: January 15, 2021.




                                        3
